Citation Nr: 1645036	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-42 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.  He died in February 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In December 2015 and May 2016, the Board remanded this matter for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran was exposed to Agent Orange while serving in Okinawa, Japan from January 1967 to August 1968.  She claims that the Veteran was exposed to herbicide containers that were often leaking or ruptured as part of his daily activities, which included moving such containers, as a longshoreman/stevedore.  See December 2014 VA Form 9.  

In its prior remands, the Board noted that although the Veteran did not serve in Vietnam, VA still had a duty to assist the appellant by attempting to verify the claimed Agent Orange exposure.  Specifically, the Board noted that the Veteran's Benefits Administration Manual (M21-1) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea, which requires: (1) asking the appellant for the approximate dates, location, and nature of the Veteran's alleged exposure; (2) furnishing the detailed description of exposure to Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If Compensation Service's review does not confirm that herbicides were used as alleged, then a request must be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7.

In the December 2015 remand, the Board noted that the AOJ failed to attempt to corroborate the herbicide exposure allegation, in large part, because the appellant had failed to provide a timeframe more specific than January 1967 to August 1968 for the Veteran's time in Okinawa.  The Board also noted that the RO did not contact Compensation Service or the JSRRC, as directed by M21-1, IV.ii.1.H.7, to confirm the Veteran's claimed exposure to Agent Orange while in service.  Thus, the Board remanded the claim for additional development, including contacting Compensation Service and the JSRRC for verification of the Veteran's claimed exposure to herbicides while stationed in Okinawa.

However, the AOJ did not contact Compensation Service or the JSRRC as directed by the Board.  Instead, the AOJ issued a January 2016 memorandum, in which it found "insufficient information to request research of Agent Orange exposure from the JSRRC."  The AOJ determined that "[t]he surviving spouse was unable to supply the necessary two month time frame of alleged exposure to Agent Orange to submit to JSRRC to research records."  Accordingly, the AOJ continued to deny the benefits sought and returned the case to the Board.

In the May 2016 remand, the Board found that the AOJ had not complied with the prior remand directives.  Specifically, the Board noted that in Gagne v. McDonald, 27 Vet. App. 397 (2015), the Court held that the Board erred in finding the duty to assist satisfied when VA failed to submit to the JSRRC multiple requests for records to cover the appellant's relevant service period, each encompassing a different 60-day range.  Thus, the Board again remanded the case "for verification of any herbicide exposure, to include the appellant's contention that the Veteran was exposed to Agent Orange while stationed in Okinawa (for the full period from January 1967 to August 1968) and led to his ischemic cardiomyopathy." (emphasis in original).  The Board directed the AOJ to send a request to Compensation Service and to 	the JSRRC for verification as to whether the Veteran was exposed to herbicide agents or other hazardous or toxic chemicals at Okinawa during his period of service.

Thereafter, in June 2016, the AOJ send a request to Compensation Service to verify whether the Veteran was exposed to herbicides or any other hazardous or toxic chemicals while serving in Okinawa.  In a June 2016 response, Compensation Service indicated that they could provide no evidence to support the claim and directed the AOJ to refer the matter to the JSRRC for any information that organization could provide to corroborate the Veteran's claimed exposure.  However, rather than contact the JSRRC, the AOJ issued a June 2016 memorandum, in which it found "insufficient information to request research of Agent Orange exposure from the JSRRC."  This memorandum, which is almost an exact copy of the January 2016 memorandum referenced above, again noted that "[t]he surviving spouse was unable to supply the necessary two month time frame of alleged exposure to Agent Orange to submit to JSRRC to research records."  The AOJ continued to deny the benefits sought and returned the case to the Board.

Upon review, the Board finds that the AOJ again failed to conduct all of the development directed by the Board in its prior remands.  Although the AOJ contacted Compensation Service, it did not contact the JSRRC because the appellant did not provide a two month time frame of alleged exposure to Agent Orange.  This is the exact reason for failing to contact the JSRRC that the Board found insufficient in the May 2016 remand.  AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the requested development was, again, not completed, the claim must be remanded so that remedial compliance with the Board's previous remand directives can occur.

The Board reiterates that in Gagne v. McDonald, 27 Vet. App. 397 (2015), the Court held that VA was, at minimum, obligated to submit multiple requests to the JSRRC covering the relevant time window in 60-day increments.  Thus, VA's duty to assist is not bound by the JSRRC's 60-day requirement, and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile.  The only limitation to this duty provided by the Court, other when searches are "futile," is that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time."  See Gagne v. McDonald, 27 Vet. App. 397, 403 (2015) (finding that a records search over a 13-month period was not unreasonably long).  Consequently, the AOJ must submit a request to JSRRC for a search to verify herbicide exposure, to include multiple requests, each covering a different 60-day period, if necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must complete the procedures provided in 	the Veteran's Benefits Administration Manual Part 	IV, Subpart ii, Chapter 1, Section H, Subsection 7, for 	verification of any herbicide exposure, to include the 	appellant's contention that the Veteran was exposed to 	Agent Orange while stationed in Okinawa. 

In particular, the AOJ must send a request to the JSRRC for verification as to whether the Veteran was exposed to herbicide agents or other hazardous or toxic chemicals while stationed in Okinawa from January 1967 to August 1968, as the appellant has alleged, in accordance with the instructions set forth in M21-1 IV.ii.1.H.7. 

The AOJ is advised that, pursuant to Gagne v. McDonald, 27 Vet. App. 397 (2015), several sequential requests may be required until the entire period is covered.  As set forth in 38 U.S.C.A. § 5103A (b)(3) and 38 C.F.R. § 3.159 (c)(2) , the AOJ  should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

All documentation sent and received by the AOJ must 	be associated with the claims file.

2. After completing the requested actions and any additional development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




